

Exhibit 10.84



AMENDMENT NO. TWO TO
NATIONSTAR MORTGAGE LLC
LONG-TERM INCENTIVE PLAN
    
WHEREAS, Nationstar Mortgage, LLC (the “Company”), a corporation duly organized
and existing under the laws of the State of Texas, previously established the
Nationstar Mortgage LLC Long-Term Incentive Plan (the “Plan”) for the benefit of
certain employees, effective January 1, 2007;


WHEREAS, pursuant to Article VIII of the Plan, the Company is authorized to
amend the Plan at its discretion by resolution of the President and CEO of the
Company;


NOW THEREFORE, BE IT RESOLVED that Article II is hereby amended, effective June
1, 2011, to renumber the existing Section 2.2 as Section 2.3, and to add the
following Section 2.2, to read as follows:
    
“2.2    Discretionary Awards. The President and CEO may, from time to time,
grant discretionary Awards. The determination of the individuals, if any, to
whom a discretionary Award is to be granted and the amount of such Award shall
be in the sole and absolute discretion of the President and CEO. In such case,
and notwithstanding Section 11.3 hereof, the Award Date of the discretionary
Award shall be the date determined by the President and CEO and set forth in the
notice of Award provided to the Participant.”
        
IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising Amendment No. Two to the Nationstar Mortgage LLC Long-Term
Incentive Plan, the Company has caused these presents to be duly executed in its
name and on its behalf this 1st day of June, 2011.




NATIONSTAR MORTGAGE LLC


By: /s/ Anthony H. Barone        
Title: President and CEO




ATTEST: /s/ Mark O'Brien        
Executive Vice President
(Title)




